Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT AGREEMENT (the “Amendment”) modifies certain terms and conditions
of the employment agreement dated November 7, 2006 between Stephen J. Hemsley
(“Executive”) and UnitedHealth Group Incorporated or an affiliated entity
(“UnitedHealth Group”), as amended by that Amendment to Employment Agreement and
SERP dated December 31, 2008 (collectively the “Employment Agreement”) for
purposes of extending the employment period to December 1, 2014 and
revising certain non-competition provisions. Accordingly, notwithstanding
anything else to the contrary in the Employment Agreement, Executive’s
Employment Agreement is amended, effective December 14, 2010, as follows:

 

  1. Section 1 of the Employment Agreement is hereby deleted and replaced with
the following:

“Employment. UnitedHealth Group agrees to employ Executive, and Executive hereby
accepts such employment with the Company, upon the terms and conditions set
forth in this Agreement, for the period beginning on the Effective Date and
ending on December 1, 2014 (the “Employment Period”), unless sooner terminated
in accordance with the terms of this Agreement. The Employment Period shall
automatically be extended for successive additional one-year periods on
December 1st commencing December 1, 2014 unless either party to this Agreement
provides the other party with notice of termination of this Agreement at least
sixty (60) days prior to the date on which the Employment Period would be
automatically extended for an additional one year.

 

  2. The first sentence of Section 4(d) of the Employment Agreement is hereby
amended to replace the words “then current original four-year period” with the
term “Employment Period”.

 

  3. Section 5(c) is hereby amended to add the following sentence at the end
thereof:

“Notwithstanding the terms of any other agreement heretofore or hereafter
entered into between the parties relating to non-competition restrictions, to
the extent other agreements contain non-competition provisions wherein the scope
of the activity restriction (excluding the duration and geographic
limitations) are different or inconsistent with the non-competition provisions
set out herein, Executive and the Company acknowledge and agree that the scope
of the activity restriction in this paragraph 5(c) (excluding the duration and
geographic limitations) shall control and replace the scope of activity duration
(excluding the duration geographic limitation) in such other agreements.”

Except as expressly set forth in this Amendment, the Employment Agreement
remains in full force and effect according to its terms.

 

UNITEDHEALTH GROUP     STEPHEN J. HEMSLEY By:  

/s/ Richard T. Burke

    By:  

/s/ Stephen J. Hemsley

Date:  

November 24, 2010

    Date:  

December 14, 2010